Citation Nr: 1210348	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO. 01-03 167	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.  

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to a rating in excess of 30 percent for post traumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating for residuals of fractures of the right tibia and fibula with degenerative arthritis, rated as 10 percent disabling prior to June 10, 1999, and as 20 percent disabling as of that date.    


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An April 1998 rating decision increased the rating for status post fracture of the right fibula from noncompensable to 10 percent.  A September 2000 rating decision denied service connection for PTSD, denied reopening a claim for service connection for a right shoulder disorder, and continued a 10 percent rating for the right fibula and ankle disability.  In December 2003, a Decision Review Officer at the RO confirmed and continued the denial of service connection for a right shoulder disorder; increased the evaluation for PTSD from 0 to 30 percent and increased the rating for the status post fracture, right fibula and right ankle with degenerative arthritis, from 10 to 20 percent.  In April 2008, a Decision Review Officer denied service connection for a back disorder but granted service connection for a chip fracture of the medial malleolus, finding it was part of the service-connected right fibula disability.  

In November 2000 and January 2003, hearings were held before personnel at the RO.  The transcripts of the hearings are in the claims folder.  Review of the transcripts shows that the VA employees conducting the hearings explained fully the issues and suggested the submission of additional evidence.  Cf. 38 C.F.R. § 3.103(c)(2) (2011).  The Veteran, through his attorney, has cancelled his requests for any additional hearing.  

The case was previously before the Board in July 2004, when it was determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service-connection for a right shoulder disorder.  The claims were remanded for records, examinations and medical opinions.  As detailed below, the requested development necessary to decide the appeal for an increased rating for the right tibia and fibula has been obtained and the Board proceeds with its review of that issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The right tibia and fibula disability has been variously characterized.  The 1996 X-ray studies revealed residuals of fractures of the proximal or upper shaft of the bone, the medial or inner malleolus of the ankle, and the lateral or outer malleolus of the ankle.  The medial malleolus is the process on the medial side of the lower end of the tibia, forming the projection of the medial side of the ankle.  The lateral malleolus is the process on the lateral side of the lower end of the fibula, forming the projection of the lateral part of the ankle.  STEDMAN'S MEDICAL DICTIONARY, 1058 (27th ed., 2000).  Other imaging studies have shown small bone fragments or chips.  In order to completely describe the service-connected disability, the Board has characterized it as residuals of fractures of the right tibia and fibula.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right shoulder and back disorders, as well as the rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As of the date of claim, June 25, 1997, the residuals of fractures of the right tibia and fibula are analogous to a malunion with moderate ankle disability.  

2.  The residuals of fractures of the right tibia and fibula are manifested on imaging studies and by complaints of pain and do not result in more impairment than a malunion with moderate ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, and no more, for the residuals of fractures of the right tibia and fibula with degenerative arthritis were met as of June 25, 1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.7, 4.71a, Diagnostic Codes 5262, 5271 (2011).  

2.  The criteria for a rating in excess of 20 percent for the residuals of fractures of the right tibia and fibula with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5262, 5271 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA) and subsequent legislation, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  The Court acknowledged in Pelegrini that where, as here, the § 5103(a) notice was not mandated at the time of the initial AOJ decision, the AOJ did not err in not providing such notice.  Rather, the appellant has the right to a content complying notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant by the AMC in August 2004 that fully addressed all four notice elements.  The letter informed the appellant of what evidence was required to substantiate the claims and of the appellant's and VA's respective duties for obtaining evidence.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a February 2010 supplemental statement of the case (SSOC) after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claims.  

With regard to the claims for increased disability ratings, the duty to assist includes providing the veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded several VA examinations, most recently in June 2009, with a detailed podiatry consultation in February 2010.  Significantly, the Board observes that he does not report that any of his disabilities has worsened since he was last examined, and thus a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Veteran's attorney has requested that the issue be remanded for consideration of functional impairment in accordance with 38 C.F.R. § 4.40 (2011), as expounded by the United States Court of Appeals for Veterans Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, as discussed in detail below, the reports contain the information required by Section 4.40, so another examination is not needed to comply with the regulation or the holding in DeLuca.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Criteria

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  The Board has considered all the evidence of record.  Specifically, we have gone back at least a year before the date the claim was received.  See 38 C.F.R. §§ 3.157, 3.400(o) (2011).  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

The December 2003 rating decision by a Decision Review Officer at the RO rated the service-connected right tibia and fibula fracture residuals as 20 percent disabling under Diagnostic Code 5262, by analogy to a malunion of the tibia and fibula with a moderate ankle disability.  Those criteria provide that where there is a malunion of the tibia or fibula, a 10 percent rating will be assigned for a slight knee or ankle disability, a 20 percent rating will be assigned for a moderate knee or ankle disability, and a 30 percent rating will be assigned for a marked knee or ankle disability.  In this case, there is no evidence that the service-connected fracture residuals produce a knee disability; so the disability will be rated on ankle impairment.  Also, a 40 percent rating is provided for a nonunion with loose motion requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The evidence in this case does not show this kind of nonunion of the tibia or fibula.  Specifically, the fragments or chips seen on X-ray studies do not cause loose motion of the tibia or fibula.  While the Veteran has used a brace from time to time, it is not required by nonunion and loose motion.   

The rating decisions also cite Diagnostic Code 5271, the criteria for rating limitation of ankle motion.  These criteria do not provide a compensable rating for a slight or mild limitation of motion.  See 38 C.F.R. § 4.31 (2011).  A moderate limitation of ankle motion will be rated as 10 percent disabling and a marked limitation of ankle motion will be rated as 20 percent disabling.  That is the highest rating available under that rating code.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A higher rating could be assigned under Diagnostic Code 5270 for ankylosis of the ankle.  [Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 86 (28th ed., 1994).]  However, the evidence shows that there is mobility in the ankle and the joint is not consolidated.  Thus, rating under Diagnostic Code 5270 is not appropriate.  The other criteria for rating the ankle provide alternative but not higher ratings.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, 5274 (2011).  The normal range of ankle motion is from 0 to 20 degrees dorsiflexion (up) and from 0 to 45 degrees plantar flexion (down).  38 C.F.R. § 4.71, Plate II (2011).  

Evidence

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board finds that any evidence not discussed does not have sufficient probative value to support the claim.  This includes treatise evidence submitted by and on behalf of the Veteran.  While such evidence provides a general background, it is much too general to prove the specifics of this claim.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998); Wallin v. West, 11 Vet App. 509, 513-14 (1998).   

To determine the relevant evidence, the initial question here is: what are we rating?  The service treatment records show that in May 1987, the Veteran was injured.  He had some swelling in the right ankle and it was wrapped in an Ace bandage.  X-rays of the right ankle were read as negative for fracture in the emergency room.  The Veteran subsequently experienced pain and swelling in the right ankle and had additional X-rays, which disclosed a fracture in the proximal medial third of the right fibula.  He was placed in a cast.  The diagnosis was fracture, right fibula.  

The report of the August 1988 VA examination shows the examiner found no swelling, deformity or instability of the ankle.  There was no palpable deformity of the right fibula.  After X-rays, diagnoses were status post fracture of the right fibula (proximal), mild bony deformity, and arthralgia of the right ankle with boney density along posterior right tibia.  

The September 1988 rating decision granted service connection for status post right fibula fracture.  Diagnostic codes 5262 and 5271 were used.  A noncompensable rating was assigned.  

The report of a May 1996 VA bones examination shows the Veteran gave a history of injury in service.  The right ankle gave way on him 3 or 4 months earlier.  He reported right ankle pain when he tried to run.  Examination showed a normal gait without an assistive device.  He was able to hop on either foot, heel and toe walk, squat and rise.  The right fibula was tender at the mid portion.  The right ankle showed a full range of motion with no pain on motion.   The drawer sign was negative for instability.  There was no heat, redness, swelling or deformity of the ankle.  There was tenderness beneath the right heel of the malleolus.  The impression was a fracture of the right fibula and right ankle.  

The May 1996 VA X-rays revealed a mid-diaphyseal fracture of the right fibula.  That fracture was healed.  [Diaphyseal pertains to the shaft of a long bone.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 460 (28th ed., 1994).]  There was also a fracture of the lateral malleolus of the right ankle that was healed.  The right ankle mortise was radiologically intact.  There was a fracture of the medial malleolus of the right ankle, which was healed.  The talonavicular and talocalcaneal joints were intact.  There was no evidence of disease proximally in the knee joint.  The impression was a prior fracture of the right fibula with fractures medial and lateral malleoli.  There was no evidence of degenerative joint disease in the right knee or right ankle.  

The May 1996 VA X-ray study establishes that the service-connected fracture residuals involve the middle of the shaft of the fibula as well as both medial malleolus of the tibia and the lateral malleolus of the fibula.    Subsequent studies revealed bone chips or fragments, which are also residuals of the fracture.  See April 2008 rating decision.  So, the service-connected disability consists of residuals of fractures of the right tibia and fibula.  

The Veteran's claim for an increased rating was received on June 25, 1997.  

The Veteran's joints were examined by VA in March 1998.  He complained of a painful right ankle, especially in cold weather.  Examination of the right leg and ankle showed alignment was satisfactory and normal.  There was no deformity or swelling.  There was no tenderness in the leg or around the ankle.  Knee joint motion was full and stable.  Ankle motion was extension to 15 degrees, flexion to 30 degrees, inversion to 15 degrees, and eversion to 5 degrees.  Power was satisfactory and pulse was palpable.  An X-ray of the right leg showed an old healed fracture of the upper (proximal) fibula in good position and alignment.  An X-ray of the right ankle showed an old chip fracture of the medial malleolus.  No arthritic changes were noted.  

An April 1998 decision at the RO granted a 10 percent rating effective June 25, 1997.  A notice of disagreement was received in March 1999.  A letter stating that the Veteran wished to establish an informal claim for benefits was received on June 10, 1999.  The specific  benefits were not identified.  A statement of the case was issued on the evaluation of the Veteran's service-connected fracture of the right fibula in December 1999.  The Appeal was perfected upon receipt in January 2000.  A September 2000 rating decision continued the 10 percent rating and recharacterized the disability as status post fracture, right fibula and right ankle.  The rating continued under diagnostic codes 5271 and 5262.  A December 2003 rating decision increased the evaluation to 20 percent.  It explained that a 20 percent rating was being assigned under diagnostic code 5271 for a moderate disability with limitation of ankle motion.  The effective date was June 10, 1999, which it asserted was the date of the claim for increase.   

The report of the May 2000 VA joints examination shows the Veteran complained of some swelling and pain in  his right ankle, mostly on the inner side toward the back of the ankle.  Prolonged walking increased the pain.  There was also discomfort near the right knee.  The Veteran told of his injury and treatment in service.  He stood with good posture.  He appeared to have flat feet on both sides.  He could tiptoe and there was a normal heel to toe gait.  Examination of the right ankle showed normal alignment without any swelling or deformity.  There was no tenderness.  Ankle pulses were palpable.  Range of motion was extension to 15 degrees, plantar flexion to 25 degrees, inversion to 15 degrees, and eversion to 5 degrees.  Power to resistance was good, without any complaints.  Examination of the right leg revealed normal alignment, without any swelling or deformity.  X-rays revealed a healed fracture of the proximal fibula in satisfactory position.  X-rays of the ankle were normal.  The diagnosis was history of injury to the right leg with healed fracture of the proximal fibula, no residual; and history of injury to the right ankle, no evidence of any residual trauma.  

At his November 2000 RO hearing, the Veteran testified to the effect that the ankle disability changed his gait when he walked.  The Veteran reported that he had been to pain management classes, took medication for pain, and still had pain.  He stated that he used to be athletic, but it had changed his lifestyle so he could no longer run or jump.  He reported that symptoms included inflammation of his tendon, swelling, and stiffness on the back of the heel and Achilles tendon.  He stated that he was not able to do jobs that required standing or climbing because of the condition.  

The Veteran was admitted to a VA domiciliary in October 2001.  The admission physical examination noted the history of right leg and ankle fracture.  Examination of his extremities was found to be within normal limits.  The domiciliary records do not show any problems related to the right ankle on admission or during the remainder of his stay through June 2002.  

A VA clinical note, dated in November 2001, shows that there was mild crepitus with the right ankle range of motion.   There was a pain on palpation along the course and insertion of the right posterior tibial tendon.  The ankle joint range of motion was decreased.  The Veteran also had a laterally deviated hallux and decreased medial arch, bilaterally.  The relevant assessments were traumatic arthritis secondary to ankle fracture, right; and posterior tibial dysfunction, right.   

The November 2001 X-ray studies disclosed irregular separated bone fragments adjacent to the distal tip of the medial malleolus, medially.  The medial joint space was wider compared to the lateral; however, the joint space did not show significant difference.  Bony fragments were also seen adjacent to the posterior malleolus.  The impression was an old fracture deformity of the distal tibia, posterior malleolus, small calcaneal spur, and mild degenerative changes at the ankle joint.  

The Veteran had a VA joints examination in October 2002.  He complained of swelling and pain in the right ankle, with an occasional popping sensation.  The examiner discussed the Veteran's history of injury in service.  Examination of both feet revealed a mild pes planus with slight valgus of the right heel.  Both feet had bunion deformities.  The right ankle had no swelling or deformity, but he complained of pain on the medial side.  The range of motion was dorsiflexion to 10 degrees and plantar flexion to 20 degrees, inversion to 15 degrees, and eversion to 10 degrees.  Power against resistance was strong and the ankle pulse was palpable.  There was no evidence of incoordination or weakness and there was no history of flare-ups.  The right leg was in normal alignment, without any deformity or swelling.  The Veteran did complain of pain on palpation of the lateral side of the mid leg.  X-rays of the right leg revealed a healed fracture of the proximal fibula in satisfactory condition.  The X-rays of the right ankle were essentially normal with a mild degree of ligament calcification near the tip of the medial malleolus.  The diagnosis was history of injury of the right leg and ankle in the past with a current healed fracture of the proximal fibula with residual deltoid ligament calcification on the medial side of the joint.  

A VA podiatry note, dated in November 2002, contains a complaint of right ankle pain as well as foot symptoms.  There was pain on palpation of the right lateral anterior ankle and medial ankle posteriorly.  X-rays showed an old healed fracture of the proximal fibula with cortical thickening.  Soft tissues appeared normal.  The right ankle had small bone densities inferior to the medial malleolus in the ankle mortise, which could be due to a previous unhealed fracture.  An increase in the medial gutter was noted.  There was diastasis at the distal tibial fibial articulation.  The assessment was a previous Maisonneuve fracture with resulting daistasis and degeneration of the right ankle; bone fragments noted in the medial gutter.  The Veteran was also noted to have flexible pes planus, bilaterally.  An addendum shows that right ankle joint range of motion was within normal limits without crepitus.  The ankle was negative for edema.  

In January 2003, the Veteran testified before a Decision Review Officer at the RO.  He told of his injury and treatment in service.  He described current symptoms including a snapping when he turned and twisted his ankle.  

The report of the September 2003 VA joints examination shows the Veteran reported daily pain in the posteriomedial right ankle, worse with prolonged standing and walking; better with ice.  On physical examination, he did not have any limp and ambulated normally.  The ankles had tenderness posteriomedially.  Right ankle motion was 0 degrees dorsiflexion, 30 degrees plantar flexion, 10 degrees inversion, and 0 degrees eversion.  The diagnosis was traumatic arthritis of the right ankle, the result of a right leg fracture occurring in 1986.  

In July 2004, the Board remanded the case, in part, for examination of the Veteran's right ankle.  He was examined in October 2005.  The file was reviewed.  The Veteran reported morning stiffness and aching at the medial ankle, just distal to the medial malleolus with prolonged walking.  A brace helped and he used one intermittently.  Examination revealed that the Veteran's feet had low arches and bunions, bilaterally.  There was tenderness of the deltoid ligament distal to the right medial malleolus and no other tenderness.  Right ankle motion was 25 degrees dorsiflexion, 60 degrees plantar flexion, 30 degrees inversion, and 0 degrees eversion.  It was noted that X-rays in August 2004 disclosed tiny ossifications in the origin of the deltoid ligament of the ankle on the right with very minimal changes.  Bilaterally, there were os trigone.  [Os trigonum tarsi is a triangular bone of tarsus, an external tubercle at the back of the talus, sometimes occurring as a separate bone.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1196 (28th ed., 1994).]  On leaving, the Veteran did not have a limp.  The physician noted that as far as he could see, the Veteran ambulated normally.  The physician also expressed the opinion that the Veteran was very much the same as when he was examined in 2003.  

An August 2006 VA X-ray study showed the right ankle mortise to be intact.  There was an ununited chip fracture at the tip of the medial malleolus, measuring about 2 to 3 millimeters.  There was a deformity superior to the articular margin of the posterior aspect of the distal tibia with moderate calcified callus formation likely secondary to an old healed fracture involving the distal right tibia posteriorly.  A tiny os calcis spur was noted.  No acute fracture or dislocation was seen.  The impression was changes involving the distal right tibia posteriorly likely secondary to an old healed fracture; and, what appeared to be an old ununited chip fracture at the tip of the medial malleolus.   

A May 2007 VA rheumatology progress note diagnosed right ankle degenerative joint disease, mild, status post right ankle trauma and fracture in 1986.  The Veteran's main problem was a severe pronatory foot with arch collapse and compensatory forefoot varus.  The Veteran's complaints of foot and ankle pain were again noted at the rheumatology clinic in October 2007.  

The Veteran was afforded a VA joints examination in October 2007.   The Veteran recounted an assault in service when he twisted and broke his ankle.  He reported that he still had pain, weakness, stiffness, swelling, instability, and locking.  There were flare-ups 4 to 6 times per month and lasting 2 to 4 hours.  Symptoms were worse with overuse and activity and were relieved by rest, ice, and heat.  He used a brace but was not using it that day.  He reported that he had previously been employed as a computer technician/laborer and was currently unemployed due to difficulty with ambulation and prolonged standing.  

Neurologic examination was intact.  Reflexes were normal at +2/4 and equal, bilaterally, including at the Achilles tendon.  Muscle strength was also normal at 5/5 throughout, including on dorsiflexion and plantar flexion.  The skin was intact.  The Veteran had somewhat decreased arches with bunions, bilaterally.  There was minimal tenderness over the deltoid ligament overlying the right medial malleolus.  There was no tenderness over the lateral malleolus or fifth metarsal.  Bilaterally, active and passive ankle motion was dorsiflexion to 20 degrees, plantar flexion to approximately 45 to 50 degrees, inversion to 30 degrees, and eversion to 5 degrees.  There was no evidence of peroneal tendon subluxation.  Achilles and overall foot alignment were well maintained.  Distal pulses were intact, including posterior tibial and dorsalis pedis.  Capillary refill was adequate.  Distal neurovascular status was grossly intact.  

X-rays were reviewed and noted to show right ankle posttraumatic changes at the medial malleolus, consistent with an avulsion fracture.  An os trigonum was incidentally noted.  Otherwise the osseous structures were well aligned.  The diagnosis was posttraumatic degenerative changes of the right ankle.  It was commented that repetitive motion testing produced subjective complaints of pain; however there was no decreased motion due to pain, fatigue, weakness, or lack of endurance.   

The June 2009 VA spine examination included examination of the Veteran's right ankle.  The claims folder was reviewed.  The Veteran complained of occasional instability in the ankle.  There was no history of flare-ups.  The Veteran reported that activities of daily living and work were affected.  He did not use ambulatory devices, such as a brace, cane, or walker.  The examiner noted that the Veteran walked with a slight limp.  Muscle strength was 5/5 throughout the lower extremities, including dorsiflexion and plantar flexion.  There was no clonus.  Achilles tendon reflexes were slightly diminished, bilaterally.  There was no apparent leg length discrepancy.  There was no obvious malformation or malunion of the right lower extremity.  X-rays of the right ankle were reported to show no significant degeneration.  Overall, normal alignment was maintained.  The assessment was status post right ankle fracture, remote, treated conservatively.  Further, the examiner stated that there was no malunion, no nonunion, and no inequality between left and right lower extremities.  

The record of a February 2010 VA podiatry consultation shows the Veteran was seen for traumatic arthritis in his right ankle.  He complained of consistent discomfort along the inside of his ankle.  He was wearing a brace, which needed the foam replaced.  Vascular, neurologic, and skin findings were normal.  Muscle strength was 5/5.  There was no calf pain with compression.  There was discomfort along the right posterior tibial tendon, more so at its insertion.  There was no pain at the posterior aspect of the distal tibia.  Range of motion of the ankle was not painful.  There was no discomfort at the heels.  There was no sinus tarsiitis discomfort.  There was no discomfort with range of motion of the metarsophalageal joint.  X-rays showed arthritic changes in the ankle joint and small osteophytes arising from the tip of the medial malleolus.  It was the impression that there was no significant change since October 2007.  X-rays also showed foot abnormalities.  The pertinent assessment was acute and chronic right posterior tibial tendinitis.  It was noted that the ankle fracture was not acute and that the Veteran did not have discomfort in that area.  

Discussion

The Veteran's attorney requests that the case be remanded for another examination.  The Board finds that the Veteran has been examined many times and the information summarized above is more than sufficient to properly rate the service-connected right tibia and fibula disability, with consideration of the appropriate criteria, including 38 C.F.R. § 4.40.  The Board remanded the case in July 2004 for examination of the Veteran.  The requested examination was completed in October 2005.  It produced a sufficient amount of information to rate the disability in accordance with the applicable criteria.  The Veteran's history and complaints were considered and the file reviewed.  He was examined and found to have tenderness of the deltoid ligament and no other tenderness.  No pain or other limiting factors were reported.  Ranges of motion to 25 degrees dorsiflexion and 60 degrees plantar flexion exceeded the normal range of motion.  See 38 C.F.R. § 4.71, Plate II.  Most importantly, the Veteran did not have a limp and ambulated normally.  The Board finds that this examination substantially complied with the Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The attorney has specifically requested that the case be remanded for consideration of the provisions of 38 C.F.R. § 4.40 in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  Review of the above examination reports shows that the functional loss emphasized in Section 4.40 was repeatedly considered.  That is, the function of the lower extremity is to walk.  In October 2005, the Veteran did not have a limp.  In June 2009, he displayed a slight limp.  This limp, slight at most, does not approximate the level of impairment associated with a marked level of ankle impairment required for the next higher rating.  The regulation also discusses weakness and this has been considered.  Strength has been consistently normal at 5/5 on examinations in October 2007, June 2009, and February 2010.  The regulation also addresses pain.  That is not how much the claimant complains of pain, but how pain effects function.  Here, again, there is more than enough information.  In October 2005, there was only ligament tenderness.  There was no pain and motion went beyond the usual range.  In October 2007, there was a normal range of motion, with only minimal tenderness over the deltoid ligament.  In June 2009, there was no weakness of dorsiflexion or plantar flexion.  In February 2010, the examiner specified that the Veteran did not have discomfort in the area.  These reports show that they considered all functional deficits, including pain and weakness, as required by Section 4.40 and the Court in DeLuca.  Consequently, another examination is not warranted.  Moreover, the examination reports show that that the Section 4.40 factors were minimal and were not consistent with the marked impairment of knee function required for the next higher rating.  

In support of the Veteran's claim, his attorney has cited his complaints in May 2000, September 2003, October 2007, and February 2010.  Those are complaints, not medical findings.  The evaluation is not based on the subjective complaints, but on the objective findings.  The objective findings in May 2000 showed normal alignment without any swelling, deformity, or tenderness.  Motion was limited to a range of 40 degrees from a normal range of 65 degrees, but power was good without complaints.  The examiner was of the opinion that there were no residuals.  In September 2003, the Veteran did not have a limp but ambulated normally, despite some tenderness and limitation of motion.  In October 2007, there was minimal ligament tenderness, but neurologic reflexes, muscle strength, and range of motion were normal.  In February 2010, the examiner reported that muscle strength was normal at 5/5, the range of motion was not painful, and the Veteran did not have any discomfort in that area.  

This case presents numerous examination reports.  They are thorough and provide an accurate picture of the Veteran's tibia and fibula fracture residuals.  Those residuals are well aligned and none of the examiners has identified any actual malunion.  The marked malunion required for a higher rating would be characterized by definite deficiencies on the imaging studies.  More importantly, the reports show that the Veteran does not have the functional impairment associated with a marked ankle disability.  Power has been consistently normal at 5/5; there is no weakness.  From time to time, the Veteran has demonstrated a slight limp or limitation of motion; however, these are minimal findings and do not approximate the much more extensive impairments associated with a marked limitation of ankle function.  The Veteran has complained of pain and a marked limitation of ankle function would be characterized by objective evidence of pain.  However, the examiners have only found tenderness in very limited areas and have not been able to objectively demonstrate pain.  While the Veteran may feel that his tibia and fibula fracture symptoms are so severe that they warrant a higher rating, the Board finds that the medical reports and records summarized above provide a preponderance of evidence showing that the disability is no more than moderate and does not approximate a marked level of disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007) and whether staged ratings should be assigned.  The RO has, in effect, assigned a staged rating, with 10 percent effective June 25, 1997 and 20 percent effective June 10, 1999.  Both ratings are based on essentially the same medical evidence, particularly the VA examination of March 1998.  There is no medical reason for a change in the rating.  The June 10, 1999 date used by the RO for the increase is the date that the RO received a very brief note saying that the Veteran wanted to file a claim for benefits, although the specific benefit was not specified.  Since the Veteran's notice of disagreement with the 10 percent rating was received in March 1999, the rating was already in appellate status and the June 1999 note was not a new claim for the ankle rating.  

In as much as the April 1998 rating decision granting a 10 percent rating and the December 2003 decision granting a 20 percent rating were based on the same medical evidence, the Board finds that staged ratings are not appropriate.  Resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is appropriate from the date that the Veteran's claim was received on June 25, 1997.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2011).  Further, as set forth in detail above, at no time during the course of the appeal has the disability approximated a marked ankle disability warranting a rating in excess of 20 percent.  

Other Criteria and Extraschedular Rating

The potential applications of various provisions of Title 38 of the Code of Federal Regulations (2011) have been considered whether or not they were raised by the Veteran as required by the holding of the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  The Board finds that the evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2011).  While the Veteran may disagree, the preponderance of medical evidence shows that the disability manifestations are adequately compensated by the rating schedule.  The evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected right tibia and fibula fracture residuals are inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board finds that there has been no showing by the Veteran that his service-connected right lower extremity disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  

The mere assertion or evidence that a disability interferes with employment would not necessarily require extraschedular consideration.  The rating schedule is itself based upon the average impairment of earning capacity due to diseases, and application of the schedule clearly recognizes that the rated disabilities interfere with employment.  38 U.S.C. § 1155.  Accordingly, the fact that a disability interferes with employment generally would not constitute an "exceptional or unusual" circumstance rendering application of the rating schedule impractical.  Rather, the provisions of section 3.321(b)(1) would be implicated only where there is evidence that the disability picture presented by a veteran would, in the average case, produce impairment of earning capacity beyond that reflected in VA's rating schedule or would affect earning capacity in ways not addressed in the schedule.  VAOPGCPREC. 6-69 (Aug. 16, 1996).  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

ORDER

A rating of 20 percent for residuals of fractures of the right tibia and fibula with degenerative arthritis, prior to June 10, 1999, is granted.  

A rating in excess of 20 percent for residuals of fractures of the right tibia and fibula with degenerative arthritis is denied.  


REMAND

A.  Right Shoulder Disorder

The Veteran contends that his right shoulder was injured when he was assaulted during service.  He has been complaining about the shoulder for quite some time.  X-ray studies from March 1998 to September 2003 were negative.  In April 2006, a VA physician expressed the opinion that the evidence did not support the finding of a service-connected condition of the right shoulder.  The physician explained that all the examinations of the shoulder were normal and all the radiographs (X-rays) of record were normal.  However, the physician states that he examined the Veteran on October 7, 2005, he does not discuss magnetic resonance imaging (MRI) done on October 24, 2005 or indicate that it was considered.  It showed bilateral rotator cuff tendinitis with bilateral short head tendinitis.  Further, in May 2009 MRI disclosed mild bursal sided fraying of the supraspinatus, os acromiale, and prominence of the subacromial/subdeltoid bursa.  In as much as MRI's are done to find things that cannot be seen on X-ray studies, we are left with the question of whether the abnormalities seen on the MRI have been there all along, whether they were present in service, and whether they are due to the assault in service.  

B.  Back Disorder

In his January 2009 notice of disagreement, the Veteran asserted that his back disorder began in service and continued after service.  He claims that it resulted in his termination from the US Postal Service (USPS) in 1989 or 1990.  We already have a private hospital report with a diagnosis of sciatica in January 1990, about 18 months after service.  Additional evidence of a back disorder in the year after service would be relevant to a continuity of back symptomatology.  Moreover, the law requires VA to obtain any relevant records held by a Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3) (West 2002).  Consequently, efforts should be made to obtain the Veteran's USPS medical records.  

If additional records are obtained, a physician should consider them and express an opinion as to whether, in light of the additional records, it is at least as likely as not (a 50/50 or greater probability) that the Veteran's current back disorder began in service.  



C.  PTSD

The Veteran's last formal VA examination to determine the extent of his PTSD was in October 2005, over 6 years ago.  A lot has happened since then, including difficulty dealing with losses.  Also, the Veteran participated in a VA residential PTSD program in December 2009 and January 2010.  The discharge summary indicates progress in dealing with his PTSD.  Then, subsequent notes reflect problems dealing with grief due to the loss of his mother, sister, and friend, and problems associated with his living situation.  February 2011 notes indicate the Veteran was again applying for a VA residential PTSD program.  A current examination is desirable to determine the impact of his PTSD.  

The Veteran's treatment notes reflect Axis II and substance abuse problems.  A private psychiatrist has expressed an opinion to the effect that all of the Veteran's problems are due to his service-connected PTSD, this includes anger at VA for ineffective treatment and inadequate compensation , as well as self medication with various substances.  Here, again, a current examination is desirable to determine the etiology of the Veteran's symptomatology.   

It has also been argued that a denial of VA Vocational Rehabilitation and Employment Services reflects the severity of the Veteran's psychiatric disorder.  Therefore, the Veteran's Vocational Rehabilitation folder should be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to complete a release identifying his USPS medical records.  The agency of original jurisdiction (AOJ) should then attempt to obtain the records.  Unsuccessful attempts should be documented as required by 38 C.F.R. § 5103A (b)(3) (West 2002).  

2.  The Veteran's VA clinical records since February 2011 should be obtained and associated with the claims file.  

3.  The Veteran's VA Vocational Rehabilitation folder should be obtained and associated with the claims folder for consideration by medical and other reviewers.  

4.  Following the above development, the claims file should be referred to a specialist in orthopedics.  The specialist should respond to the following questions.  If the specialist cannot respond without further examination and testing of the Veteran, such examination and testing should be scheduled.  

a.  Does the Veteran, at least as likely as not (a 50/50 or greater probability), have right shoulder residuals of the assault in service?  If so, what are those residuals?  Specifically, are the mild bursal sided fraying of the supraspinatus, os acromiale, and/or prominence of the subacromial/subdeltoid bursa, at least as likely as not, residuals of the assault in service?  A complete explanation for the examiner's reasons is needed.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

b.  Does the Veteran, at least as likely as not (a 50/50 or greater probability), have a back disorder that was present in service.  If so, what are the residuals?  Specifically, (1) does the Veteran, at least as likely as not, have direct back injury residuals of the assault?; (2) does the Veteran, at least as likely as not, have a back disorder that was manifest by complaints of back pain in service?  A complete explanation for the examiner's reasons is needed.  

5.  The Veteran should be scheduled for a VA mental examination.  The claims folder should be made available to the examiner for review in conjunction with the examination and the examination report should reflect that the file was reviewed.  Any tests or studies the examiner may feel are indicated should be done.  The examiner should respond to the following:

The report of the examination should include a detailed account of all manifestations of psychiatric pathology found to be present.  If there are different psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with and which disorders are part of or caused by the service-connected disorder.  If certain symptomatology cannot be disassociated from one disorder or another, it should be specified.  

The examiner should express an opinion as to whether it is at least as likely as not that the Veteran's substance abuse is proximately due to his service-connected PTSD.  A complete explanation is needed.  

The examiner should express an opinion as to whether it is at least as likely as not that the Veteran's anger management problems are proximately due to his service-connected PTSD.  A complete explanation is needed.  

The examiner should describe how the symptoms of the service-connected psychiatric disorder affect the Veteran's social and industrial capacity.  The examiner should assign a numerical code under the Global Assessment of Functioning Scale (GAF).  The examiner should provide a complete explanation for all conclusions reached, especially for the opinions on the Veteran's industrial capacity.  

6.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


